TYSON, Judge.
The appellant appeals from the denial of a petition of writ of error coram nobis by the Circuit Court of Russell County following a hearing with counsel representing him.
Appellant asserts as error that he was not advised of his right to remain silent at the time of his arrest and interrogation, that he did not have counsel present at police lineup, and that the trial court failed to determine that he was intelligently offered counsel and understandingly rejected same.
The appellant also asserts that at his robbery trial the State failed to prove force or felonious intent, and that the trial court should have charged the jury on certain lesser included offenses.
The record before us discloses that the appellant was represented at preliminary hearing by’ the Honorable Homer Cor-nett, and at original trial and appeal in this Court by the Honorable Gary E. Davis. See Impson v. State, Ala.Crim.App., 331 So.2d 837.
Moreover, the original trial transcript shows that all of these issues were considered by this Court on original appeal and determined adversely to the appellant. Impson, supra.
Further, the State did not attempt to place in evidence any statement attributed to the appellant; hence, the trial court properly denied his petition for writ of error coram nobis.
For the guidance for the Bench and Bar, we note here that frequently this Court does not write opinions on cases involving original appeals or on post conviction review. We are not required to do so in all cases. Title 13, Section 66, Code of Alabama 1940.
In fact we are advised by representatives of West Publishing Company that more than.4400 appellate opinions are now submitted to them each month from the various appellate courts in the United States. The fact that this Court does not write an opinion should never be construed as a “perfunctory review” by this Court. Title 15, Section 389, Code of Alabama 1940.
Whenever cases in the opinion of this Court present no new, novel, or unusual legal questions, the decision usually is no more than a brief order indicating the decision in the case. Title 13, Section 66, supra. All cases submitted to this Court are considered by each member of this Court, including all briefs submitted by the attorneys or the parties. Thus, the fact that a decision only is rendered, rather than an opinion, should be given as much weight as if a full opinion had been written.
*1100We have carefully examined the record in the instant case and find same to be free from error. /The judgment is hereby
AFFIRMED.
CATES, P. J., and DeCARLO and BOOK-OUT, JJ., concur.
HARRIS, J., concurs in result only.